Citation Nr: 0218582	
Decision Date: 12/20/02    Archive Date: 12/24/02	

DOCKET NO.  94-05 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral 
hearing loss.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from February 1955 
to August 1957 and from December 1990 to November 1991.  
He also had service in the Army National Guard with 
multiple periods of active duty or active duty for 
training between June 1972 and July 1989.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision by 
the Department of Veterans Affairs (VA) Waco, Texas, 
Regional Office (RO) denying the veteran entitlement to 
service connection for defective hearing, hypertension and 
diabetes mellitus.  

A prior Board decision dated in October 1999 found the 
veteran's current claims to be well grounded and remanded 
the case back to the RO for further development.  The case 
has since been returned to the Board and is now ready for 
appellate review.

The Board also entered a decision in October 1999, which 
denied the veteran service connection for sleep apnea on 
the basis that evidence of a well-grounded claim for this 
disorder had not been submitted.  However, this issue was 
thereafter readjudicated by the RO in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475 § 7(b), 114 Stat. 2096, 2099-2100 (2000), which 
essentially eliminated the requirement that a claimant 
submitted evidence of a well-grounded claim and allows for 
readjudication of the claim by the RO.  Service connection 
for sleep apnea was again denied in an RO rating decision 
dated in November 2001.  The RO notified the veteran and 
his representative of this decision and his appellate 
rights by a letter dated that same month.  No appeal has 
been initiated from this decision.  Thus, the Board has no 
jurisdiction over this matter.  VAOPGCPREC 3-2001 (Jan. 
22, 2001).  


FINDING OF FACT

The veteran's bilateral hearing loss, hypertension and 
diabetes mellitus have not been reasonably shown to have 
had their origins during the veteran's periods of service, 
to include his periods of active duty for training, or to 
have been aggravated during his latter period of active 
duty.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or 
aggravated by active service and may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 101(24), 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103a, 5107, (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.6, 3.303, 3.306, 3.307, 
3.309 (2002).

2.  Hypertension was not incurred in or aggravated by 
active service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 101(24), 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103a, 5107, (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.6, 3.303, 3.306, 3.307, 3.309 
(2002).

3.  Diabetes mellitus was not incurred in or aggravated by 
active service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 101(24), 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103a, 5107, (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.6, 3.303, 3.306, 3.307, 3.309 
(2002).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist the 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. §§ 5103A, 5107(a) (West & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence not previously 
provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant in which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  

After reviewing the record the Board is satisfied that by 
virtue of the rating decision, the statement of the case, 
the supplemental statements of the case issued during the 
pendency of this appeal as well as the Board's 
October 1999 remand, that the veteran was given notice of 
the information and medical evidence necessary to 
substantiate his claims.  Furthermore, the RO in 
correspondence to the veteran dated in December 1992, 
January 2000, and February 2001 has cumulatively informed 
the veteran of the information VA would obtain and the 
information required from him in order to support his 
claim and further offered assistance in obtaining this 
information to the veteran.  Moreover it appears that all 
evidence identified by the veteran or in his possession 
has been obtained and associated with the claims file.  
There is no indication that more recent relevant medical 
records exist that have not been obtained.  Moreover, 
medical opinion pertinent to the issues on appeal has been 
obtained and the veteran has been provided the opportunity 
to submit additional evidence or argument.  Thus, the 
Board concludes that the duty to assist as well as the 
duty to notify the veteran as contemplated by applicable 
provisions, including the VCAA, has been satisfied with 
respect to the issues on appeal.  


Factual Background

The veteran's service medical records from his initial 
period of service show no complaints, findings and or 
diagnoses of hearing loss, hypertension and or diabetes 
mellitus.  

Private medical records dated from 1969 to 1980 have been 
associated with the claims folder.  Blood pressure 
readings in October 1969 were 136/92 and 140/100.  The 
following month, blood pressure was 140/98.  Additional 
elevated blood pressure readings are of record.  

Reports of medical examinations provided to the veteran 
during his lengthy period of Army National Guard service 
include a periodic examination for purposes of retention 
provided to the veteran in April 1974.  On that 
examination bilateral hearing loss was diagnosed.  On a 
contemporaneous report of medical history in April 1974 a 
reviewing physician noted that the veteran had labile 
blood pressure.  When seen at a clinic in October 1976 for 
evaluation of hypertension the veteran was noted to have a 
history of five-day blood pressure checks ranging from 130 
to 140/90/100 consistently.  Following physical 
examination essential hypertension was diagnosed and the 
veteran was prescribed Dyazide.  In June 1987 the veteran 
was afforded an over-40 physical examination.  On 
audiometric testing it was noted that the veteran had a 
high frequency hearing loss.  A urinalysis was also done 
in this examination and under the summary on defects and 
diagnoses, diabetes, new diagnosis was listed.  It was 
indicated that "local doctor to control diabetes discussed 
with patient."  

On VA general medical examination in March 1993, the 
veteran reported that he was told around the year 1987 
that he had diabetes.  The pertinent impression was 
history of diabetes mellitus.  Audiometric testing in 
March 1993 disclosed severe sensorineural hearing loss 
bilaterally.  

Another VA examination was conducted in December 1996.  
The veteran related that he apparently developed diabetes 
in June 1987.  He stated that he was in the military 
reserves and was treated with oral tablets with fairly 
good control.  He had had no neuropathy or progression of 
diabetes.  Following an examination the diagnoses were 
diabetes mellitus type II, developed while in the military 
reserves before active time, not acquired in service, 
controlled and not aggravated by service; and essential 
hypertension which began in 1976, prior to service, and 
existed prior to service and not progressed and not 
aggravated by service.  

A VA ear, nose and throat examination was conducted in 
December 1996.  The veteran related on this examination a 
history of noise exposure in service.  An audiometric 
examination showed bilateral sensorineural hearing loss.  
The diagnosis was asymmetric sensorineural hearing loss, 
probably noise-induced.  

Private treatment records received in June and August 2000 
includes a notation dated in January 1977 to the effect 
that the veteran was told that he was hypertensive at Fort 
Sam Houston and had gotten a prescription for some 
Dyazide.  The veteran's prescription of Dyazide was 
continued by his private physician and in April 1980 it 
was noted that he had been prescribed Lopressor.  An entry 
dated in November 1981 records that the veteran had a 
complete checkup and type II diabetes mellitus was noted 
as a diagnostic impression.  When seen in July 1990 it was 
noted that the veteran had a history of hearing problems 
for approximately two to three years.  Following a 
physical examination sensorineural hearing loss was 
diagnosed.  A January 1993 heart catheterization report 
disclosed that the veteran suffers from hypertensive 
cardiovascular disease with left ventricular hypertrophy.  
An entry dated in January 2000 notes that the veteran's 
hearing loss persists.  

On a VA examination in February 2001, the VA examiner 
noted that he had reviewed the veteran's clinical history 
and found a diagnosis of hypertension in October 1976, 
when the veteran was seen at an Army National Guard troop 
medical clinic.  It was noted that the veteran was started 
at that time on Dyazide.  This examiner further indicated, 
with regard to a diagnosis of diabetes mellitus, that the 
veteran was under the care of a private physician for 
about 20 years; and that in a report dated in July 1987, 
this physician noted that the veteran had been diagnosed 
with diabetes and started on Micronase.  It was also 
indicated that at this time the veteran alleged he had 
been diagnosed with diabetes while on active duty in 1987, 
at Fort Hood, Texas.  The examiner indicated he could not 
find documentation of this in his review of the veteran's 
records.  Following a physical examination, essential 
hypertension by history since 1976, and diabetes mellitus 
type II, both of which the veteran is under the care of a 
private physician, were diagnosed.  The VA examiner 
commented that it was obvious that the veteran developed 
hypertension as well as diabetes mellitus type II during 
military reserve status, which he noted the veteran 
claimed was from 1957 until 1981.  He further observed 
that it is verified that the veteran's hypertension was 
diagnosed by a troop physician in 1976, and that he was 
started on medication but added that it would be 
impossible to state that the hypertension had just 
developed during his active military period of two weeks.  
He observed that the veteran's diabetes was subsequently 
diagnosed by his private physician and not apparently 
diagnosed first by the military physicians.  He added also 
that the veteran's period of active duty from 
December 1990 to November 1991 did not in his opinion 
aggravate the veteran's conditions.  He stated that it 
would be impossible for anyone to establish an exact date 
of the onset of the veteran's hypertension and diabetes 
and that it was not likely that either condition was 
etiologically caused by a brief period of active duty.  

On a VA ear disease examination in February 2001, it was 
noted that the veteran worked for 30 years for General 
Motors on an assembly line, and that there was 
considerable noise exposure at this job but that the 
veteran indicated that he wore ear protection.  He 
observed that his review of the veteran's clinical records 
indicated that the veteran had normal hearing when he was 
released from active duty in 1957.  An otologic 
examination of the veteran was unremarkable.  An audiogram 
was reported to have revealed that the veteran had an 
inorganic or functional type of hearing loss but that he 
was able to converse quite readily and the examiner 
suspected that the thresholds are much better than 
audiometric testing would have indicated.  The examiner 
also commented that even if the veteran had hearing loss 
it would not be caused by his military service.  He noted 
that his reasoning for this is that his hearing was 
recorded as normal at the time that he left active duty in 
1957.  

On a further ear disease examination in July 2002 the 
examiner noted that the veteran was asking for service 
connection for bilateral hearing loss and indicated that 
he has worn a hearing aid since about 1990.  He observed 
that his review of the veteran's claims file records 
indicated no evidence whatsoever of onset or progression 
of hearing loss while he was on active duty.  He further 
noted that his audiological examination revealed both 
tympanic membranes in external auditory canals to be 
normal in appearance.  He also noted that an audiogram 
revealed a nonorganic hearing loss and that there seemed 
to be a strong possibility that the veteran was 
malingering since he responds and answers questions at 
thresholds much lower than reported on the audiometric 
examination.  He concluded that even if the veteran does 
in fact have hearing loss at the present time its very 
unlikely that any of his hearing loss occurred while he 
was on active duty.  He added that he could find no 
justification or evidence to support service connection 
for hearing loss secondary to noise exposure while on 
active duty.  


Analysis

Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a 
disability resulting from an injury incurred in or 
aggravated in the line of duty while performing in active 
duty for training.  38 U.S.C.A. §§ 101(24), 1131; 
38 C.F.R. § 3.6.

A preexisting injury or disease will be considered to have 
been aggravated by active military naval or air service, 
where there is an increase in disability during such 
service, unless there is a specific finding that the 
increase in disability is due to the natural progress of 
the disease.  38 C.F.R. § 3.306(a).  Active service 
includes any period of active service for training during 
which the veteran was disabled or died from a disease or 
injury incurred in or aggravated in the line of duty.  
38 U.S.C.A. § 101(24).

Where a veteran served ninety (90) days or more during a 
period of war or during peacetime service after 
December 31, 1946, and sensorineural hearing loss, 
hypertension and or diabetes mellitus becomes manifest to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be 
presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence including that pertinent to service 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The available service personnel records indicate that the 
veteran had extended active service from February 1955 to 
August 1957 and from December 1990 to November 1991.  He 
also performed active duty for training between June 1972 
and July 1989.  His periods of active duty for training 
varied, usually consisting of 15 days' duration, but on 
occasions in 1972 and in 1976 extending up to 40 in 96 
days, respectively.  

The Board observes that the veteran's service medical 
records for his initial period of active duty in the mid-
1950's make no reference to complaints, treatment and or 
diagnoses of a hearing loss, hypertension and or diabetes 
mellitus.  In fact, when the veteran presented for a 
medical examination for purposes of service separation in 
August 1957, a clinical evaluation of the veteran found no 
abnormalities.  His blood pressure was 110/72 and hearing 
was 15/15, bilaterally for whispered and spoken voice. 

The Board notes that the first clinical indications of 
hearing loss, hypertension and diabetes mellitus 
subsequent to the veteran's initial period of active 
service were many years following that service.  When 
provided a periodic comprehensive examination by the Army 
National Guard in April 1974, the veteran was noted on 
audiometric evaluation to have a bilateral hearing loss.  
He was diagnosed with hypertension in October 1976, when 
evaluated at Army National Guard Troop Clinic.  Diabetes 
mellitus, according to the private treatment records 
received in June 2000, was initially diagnosed by a 
private physician in November 1988.  Thus, it is the 
veteran's contention that these disorders had their onset 
during his active service.  However, the first indication 
of these disorders are approximately 20 years following 
the veteran's separation from his initial period of active 
military service, and with respect to that service, it is 
too remote in time therefrom to support the claim that 
they are related thereto.

In fact, there is no treatment record that shows that the 
veteran's hearing loss, hypertension, or diabetes mellitus 
had its onset during a period of service, to include a 
period of active duty for training; and a medical opinion 
to this effect has not been proffered by the veteran.  We 
acknowledge that on VA examination in December 1996, a VA 
examiner noted that the veteran had diabetes mellitus, 
which developed, while the veteran was in the Reserves.  
However, simply because he experienced diabetes mellitus, 
as well as hearing loss and hypertension, coincident with 
his lengthy service in the Army National Guard, this 
notion is not in and of itself, tantamount to concluding 
that these disorders had their onset during this service 
or resulted from any event related to his multiple periods 
of active duty, to include active duty for training.

In this context, the Board observes that the VA medical 
opinions obtained in February 2001, and in July 2002, 
indicate that it would be impossible to establish the 
exact date of onset of the veteran's hypertension and 
diabetes mellitus; and that it is very unlikely that any 
of his hearing loss occurred while on active duty.  These 
opinions also found no basis for concluding that the 
veteran's hypertension and or diabetes mellitus were 
aggravated by the veteran's latter period of active 
service.  Nor did the veteran's service medical records 
for this period of service show any increase in any of his 
relevant symptoms contemporaneous with that service to 
include his hearing loss.  

Again VA physicians, who had access to the veteran's 
records and who have expressed opinions have, concluded 
that the veteran's hearing loss, hypertension, and 
diabetes mellitus are not shown to be attributed to the 
veteran's service by way of onset or by way of 
aggravation.  The clinical record in its entirety does not 
show otherwise.  While the veteran has purported that 
these disorders are related to service, the veteran is not 
competent as a lay person to assert that a relationship 
exists between his periods of service and his hearing 
loss, hypertension, and diabetes mellitus, or to otherwise 
provide a medical opinion as to causation; such matters 
require medical expertise.  38 C.F.R. § 3.159(a)(1) (2002) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions; See also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In essence, the clinical data of record, in its entirety, 
simply does not indicate that the veteran's hearing loss, 
hypertension, or diabetes mellitus is attributable to a 
period of service to include active duty for training; or 
that they are otherwise causally or etiologically related 
thereto; or that these disorders were aggravated by any 
period of active service.  Therefore, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims of entitlement to service connection for bilateral 
hearing loss, hypertension, and diabetes mellitus.  
Accordingly, the appeal is denied.



ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for hypertension is denied.  

Service connection for diabetes mellitus is denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

